DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 20170068494) in view of Ochiai et al. (US 20030115199).

Regarding claim 1, Fukuda teaches a print recording system (fig. 1), comprising: 
at least one print recording device (fig. 1); and
a computer system that includes a database (p0120: paper list stored in the history print setting database) and is capable of sending and receiving data with respect to the print recording device (p0193: transmit a print request including the set print setting information and print data to the DFE devices Df1 to Dfn, and end the print setting process),
wherein the computer system stores a plurality of print setting information items as the database, searches the print setting information corresponding to a search condition that is input from the database in accordance with the search condition (p0119 and fig. 11: imposition bookbinding selected and p0120 and fig. 11 search button), 
Fukuda does not teach repeats the search in accordance with a new search condition when the searched print setting information does not match the search condition, and sends the print setting information to the print recording device when the print setting information obtained by the search or the repeated search is applied, and the print recording device is set on the basis of the sent print setting information.
Ochiai teaches repeats the search in accordance with a new search condition when the searched print setting information does not match the search condition (p0006: matching with input search conditions is not present on a network, a problem occurs that re-search must be performed by re-inputting search conditions in which designation of attributes is moderated), and sends the print setting information to the print recording device when the print setting information obtained by the search or the repeated search is applied, and the print recording device is set on the basis of the sent print setting information (Fukuda: p0193: transmit a print request including the set print setting information and print data to the DFE devices Df1 to Dfn, and end the print setting process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukuda, and to include repeats the search in accordance with a new search condition when the searched print setting information does not match the search condition, so that  a user can save the time for re-searching a desired device by re-inputting search conditions not only when a device completely matching with the search conditions is present on a network but also when the device is not present on the network suggested by Ochiai (p0006).	

Regarding claim 2, Fukuda in view of Ochiai teaches the print recording system according to claim 1, wherein the computer system includes 
a server that includes the database and searches the print setting information corresponding to the search condition from the database in accordance with the search condition (Ochiai:p0018: search server), 
a terminal device that sends the search condition to the server and receives the searched print setting information (Ochiai:p0031: these PCs can respectively execute a program of a device search server of this embodiment and they respectively output a device search request meeting a desired condition to a device search server
, sends the new search condition to the server when the print setting information does not match the search condition, receives the print setting information to which the search is repeated in accordance with the new search condition from the server (Ochiai: executes re-search, and return the result to a search client), and 
sends the print setting information to the print recording device when the search condition obtained by the search or the repeated search is applied (p0193: transmit a print request including the set print setting information and print data to the DFE devices Df1 to Dfn, and end the print setting process), and 
a network line that is for sending and receiving data between the server, the terminal device, and the print recording device (Ochiai:100 in fig. 1).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 10, The structural elements of apparatus claim 1 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 11, The structural elements of apparatus claim 2 perform all of the steps of method claim 11. Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 2.

Regarding claim 3, Fukuda in view of Ochiai teaches the print recording system according to claim 1, wherein the computer system includes a storage device that retains the database (Fukuda:p0120: paper list stored in the history print setting database), a terminal device that searches the print setting information corresponding to the search condition from the database in accordance with the search condition (Fukuda: p0119 and fig. 11: imposition bookbinding selected and p0120 and fig. 11 search button), repeats the search in accordance with the new search condition when the print setting information does not match the search condition (Ochiai: (p0006: matching with input search conditions is not present on a network, a problem occurs that re-search must be performed by re-inputting search conditions in which designation of attributes is moderated), and sends the print setting information to the print recording device when the search condition obtained by the search or the repeated search is applied (Fukuda: p0193: transmit a print request including the set print setting information and print data to the DFE devices Df1 to Dfn, and end the print setting process), and a network line that is for sending and receiving data between the terminal device and the print recording device(Ochiai:100 in fig. 1).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 12, The structural elements of apparatus claim 3 perform all of the steps of method claim 12. Thus, claim 12 is rejected for the same reasons discussed in the rejection of claim 3.

Regarding claim 4, Fukuda teaches the print recording system according to claim 1, wherein the computer system creates the print setting information to be sent to the print recording device by using the print setting information obtained by the search or the repeated search (p0193: transmit a print request including the set print setting information and print data to the DFE devices Df1 to Dfn, and end the print setting process).

Regarding claim 13, The structural elements of apparatus claim 4 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 4.

Regarding claim 9, Fukuda teaches the print recording system according to claim 1, wherein the sent print setting information is registered in the database (p0080: may be registered as history print settings).

Regarding claim 16, The structural elements of apparatus claim 9 perform all of the steps of method claim 16. Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 9.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Ochiai as applied to claim 1 above, and further in view of Suzuki et al. (US 20160283179).
Regarding claim 5, Fukuda in view of Ochiai does not teach the print recording system according to claim 1, wherein the search condition is determined by being selected from setting items of the print setting information in descending order of a degree of priority.
Suzuki teaches the print recording system according to claim 1, wherein the search condition is determined by being selected from setting items of the print setting information in descending order of a degree of priority (claim 19: set search conditions, in descending order of the set priorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukuda in view of Ochiai, and to include wherein the search condition is determined by being selected from setting items of the print setting information in descending order of a degree of priority, in order to provide information processing apparatus and method for searching a network environment where a plurality of devices are connected, to find a desired device easily and quickly suggested by Suzuki.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Ochiai as applied to claim 1 above, and further in view of Watanabe et al.  (US 20200065324).

Regarding claim 6, Fukuda in view of Ochiai does not teach the print recording system according to claim 5, wherein when the print setting information that is searched in accordance with the determined search condition does not match the search condition, a content excluding the setting item having a low degree of priority from the search condition is set to the search condition, and the search is repeated.
the print recording system according to claim 5, wherein when the print setting information that is searched in accordance with the determined search condition does not match the search condition, a content excluding the setting item having a low degree of priority from the search condition is set to the search condition, and the search is repeated.
Watanabe teaches the print recording system according to claim 5, wherein when the print setting information that is searched in accordance with the determined search condition does not match the search condition, a content excluding the setting item having a low degree of priority from the search condition is set to the search condition, and the search is repeated (p0024: earch condition, a search query vector is generated from the attribute set,… user with attributes that meet predetermined condition as attributes to be added or excluded. The user can obtain an attribute set reflecting the search intention by repeating the search with).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukuda in view of Ochiai, and to include wherein when the print setting information that is searched in accordance with the determined search condition does not match the search condition, a content excluding the setting item having a low degree of priority from the search condition is set to the search condition, and the search is repeated, in order for a user's subjective search intention accurately in an image search suggested by Watanabe (p0005).
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Ochiai as applied to claim 1 above, and further in view of Krishna et al.  (US 20210165613).
Regarding claim 8, Fukuda in view of Ochiai does not teach the print recording system according to claim 1, wherein a plurality of print recording devices are provided, and the computer system collectively sends the print setting information to the plurality of print recording devices.
Kirshna teaches the print recording system according to claim 1, wherein a plurality of print recording devices are provided, and the computer system collectively sends the print setting information to the plurality of print recording devices (p0038: altering the printer's image forming process settings of printer 120 or plurality of printers 320 by sending instructions to printer controller 122..) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukuda in view of Ochiai, and to include wherein a plurality of print recording devices are provided, and the computer system collectively sends the print setting information to the plurality of print recording devices, in order to provide a method of continually altering the process of printing, reducing the amount of toner going to the waste chamber suggested by Kirshna (p0005).

Regarding claim 15, The structural elements of apparatus claim 8 perform all of the steps of method claim 15. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 8.

 Allowable Subject Matter

8.	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Fukuda et al. (US 20170068494) teaches register printing settings into database.
However, the closest prior art of record, namely Fukuda et al. (US 20170068494) does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 7.
Claim 14 is found to be allowable because claim 14 is method claim of system claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677